Case 3:18-cv-01683-NJR-SCW Document 28 Filed 12/26/18 Page 1 of 1 Page ID #116



                                  IN THE
                       UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS
                          EAST ST. LOUIS DIVISION


 UNITED STATES OF AMERICA,             )
                                       )
               Plaintiff,              )
     vs.                               )
                                       )
 FUNDS IN THE AMOUNT OF                )
 FIVE HUNDRED TEN THOUSAND             )
 NINE HUNDRED TEN DOLLARS              ) No. 3:18-cv-1683-NJR-SCW
 ($510,910.00) in U.S. CURRENCY, and   )
 ONE FORD FOREST RIVER FORESTER        )
 RECREATIONAL VEHICLE, BEARING         )
 VIN: 1FDWS9PM1GKA97463, WITH          )
 ALL ACCESSORIES, ATTACHMENTS,         )
 AND COMPONENTS THEREON, et al.        )
                                       )
               Defendants.             )
                                       )
 PATRICK N. BARBER and STEPHEN M. KOMIE)
                                       )
               Claimants.              )

             CERTIFICATE OF SERVICE VIA ELECTRONIC MAIL

     The undersigned, an attorney, deposes and states that a true and correct
 copy of the attached Claimant PATRICK N. BARBER’S First Set of
 Interrogatories have been served upon the below named party(ies), at the
 address(es) shown via electronic mail on the 21st day of December, 2018.

 To:    William E. Coonan
        Assistant United States Attorney
        Nine Executive Drive
        Fairview Heights, Illinois 62208
        (618) 628-3700
        liam.coonan@usdoj.gov
                                       /s/ Stephen M. Komie
                                           Stephen M. Komie
